Citation Nr: 1639387	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for kidney problems, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2013, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims alternatively that he has kidney disease related to his service-connected prostate cancer or exposure to herbicides.  In July 2014, the Board remanded the issue on appeal for additional development.  Specifically, the Veteran was scheduled for a VA examination to assess whether he had a kidney condition that was related to service or secondary to his service-connected prostate cancer.

A VA examination was conducted in August 2014.  The report notes that the Veteran reported bilateral flank pain since he had a prostatectomy.  He indicated that he takes "pain pills" regularly.  The examiner reported that the Veteran had a CT scan which showed no kidney stones.  The Veteran reported having to wear pads at least twice a day, especially if sitting for a while.  The examiner noted that the Veteran had an elevated creatinine level in May 2011 but that it decreased on the next lab check.  The examiner opined that the heightened creatinine level was likely a component of dehydration; therefore, "it is less likely than not that the Veteran has chronic kidney disease."

Based on not finding a chronic kidney condition, the examiner did not provide any additional opinion on etiology.  However, since the 2014 examination, there are VA treatment records dated in August 2016.  In one report the following is noted: "The abdominal and pelvic CT scan revealed prior prostatectomy [and] a small benign cyst within each kidney."  In an earlier March 2016 record, "chronic kidney disease" is noted to be a current ailment of the Veteran.  In April 2015, "kidney dysfunction" is noted to be a problem.  These treatment records contradict the earlier VA examination report.  There is now some evidence of a chronic kidney disease.  Therefore, on remand, the Veteran should be afforded another VA examination to determine whether he has a kidney condition, and, if so, whether it was caused or aggravated by, or is otherwise related to, his service-connected prostate cancer or to exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed kidney condition.  The claims folder and all appropriate medical records should be forwarded to the examiner for review in connection with the examination.  Based on the examination and review of the record, the examiner should answer the following questions:

(a)  At any time during the period of the Veteran's appeal, has the Veteran had, or does he currently have, a kidney condition.  The examiner should discuss VA treatment records dated from March to August 2016 that seem to suggest that the Veteran has a chronic kidney condition.

(b)  Is it at least as likely as not (50 percent probability) that any currently diagnosed kidney condition was incurred in service or is casually related to service to include exposure to herbicides in Vietnam?
(c)  If the answer to (b) is no, is it at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed kidney condition was proximately due to (caused by) a service-connected disability, including prostate cancer?

(d) If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed kidney condition has been aggravated by a service-connected disability, including prostate cancer?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the kidney condition (i.e., a baseline) before the onset of the aggravation.

A complete rationale for any opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, and following any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




